DETAILED CORRESPONDENCE
This office action replaces the Non-Final Rejection dated 10/11/2022 and corrects a typographical error in the cited patent for the Double Patenting Rejection.  Applicant should file a Terminal Disclaimer for U.S. Patent No. 11291348.

Acknowledgements
This office action is in response to the communication filed 3/10/2022.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11291348. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 US Patent No 11291348 recites and makes obvious all the claimed allowable subject matter of the present application.  Dishwashers having tubs, sumps, spray arms and steam nozzles are conventional in the dishwasher art.

Allowable Subject Matter
Claims 1-20 would be allowable if a terminal disclaimer is filed to overcome the double patenting 
The following is a statement of reasons for the indication of allowable subject matter:    Although steam generator pumps including a steam discharge pipe and selector valve are generally known, as shown by Lee et al. (WO 2016/028049 A1) (cited by Applicant) and Eiermann (US 2004/0261824 A1) (cited by Applicant), the prior art of record does not teach, suggest or motivate the combination of a dishwasher comprising: a tub; a spray arm configured to spray washing water into the tub; a steam nozzle configured to discharge steam into the tub; a sump configured to store washing water; a pump that is configured to supply washing water stored in the sump to the spray arm, the pump being further configured to generate steam and to supply steam to the steam nozzle; and a selector valve that is located between the pump and the steam nozzle, the selector valve being configured to block discharge of washing water from the pump toward the steam nozzle and to allow discharge of steam from the pump toward the steam nozzle, wherein the pump comprises: a housing, a water inlet pipe coupled to the housing and configured to guide washing water to the housing, a water outlet pipe coupled to the housing and configured to guide discharge of washing water from the housing, an impeller disposed in the housing and configured to cause washing water to flow from the water inlet pipe to the water outlet pipe, a heater coupled to the housing and configured to heat washing water in the housing, the heater being configured to generate steam from washing water, and a steam discharge pipe configured to discharge steam generated by the heater, and wherein the selector valve comprises: a valve body that defines a flow path therein, an outflow tube that protrudes from an upper portion of a first side surface of the valve body in a first direction, an inflow tube that is spaced apart from the outflow tube and that protrudes from a lower portion of a second side surface of the valve body in a second direction opposite to the first direction, and a valve ball disposed inside the valve body, the valve ball being configured to close the flow path of the valve body based on the valve ball being disposed at the outflow tube, in the context of claim 1.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711